In a proceeding by respondent to stay arbitration demanded by appellant under an- insurance policy issued by respondent covering appellant for *695personal injuries caused by an uninsured motorist, the appeal is from an order of the Supreme Court, Nassau County, dated April 22, 1969, which, after a hearing, granted the application. Order reversed, on the law and facts, with $10 costs and disbursements, and application denied. In our opinion, under the facts presented herein, the admissions of respondent’s representatives that no liability insurance existed on the motorcycle which allegedly caused the accident out of which the claim arose were sufficient, in the absence of proof to the contrary, to establish that the offending vehicle was uninsured at the time of the accident (cf. Zelanka, v. MVAIC, 32 A D 2d 847); statements against interest, if voluntarily made, aré taken to be true and may dispense with the necessity of introducing further proof of the fact admitted, and may require the party making such admissions to introduce cogent and unquestioned proof to overcome their effect (31 A C. J. 6., Evidence, § 382; cf. New York Connecting R. R. Co. v. Queens Used Auto Parts, 273 App. Div. 908, mot. for rearg. den. 273 App. Div. 973, affd. 298 N. Y. 830). Brennan, Acting P. J., Hopkins, Benjamin, Munder and Kleinfeld, JJ., concur.